OPINION of the court, by
Judge Bibb
-It is une necessary to decide on the validity of the complainant’s claim, since the defence set up in the answer of French, respecting an agreed line between Denton, under whom said French claims, and Silas Harlin, who acted as the agent of Taylor in 1779, is established by the evidence jn tj.le cause. As Harlin made Taylor’s improvement, laid the claim before the court of commissioners in 1779, an(j managed the claim for Taylor, who never had been *n country, and in strictness, was not entitled to a certificate, we think that Taylor was bound by the a» greement. — —.Decree affirmed. °